Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 10, 13, 14, 15, 17-19 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Use of a word “type” in line 3 of claim 9 would be improper and indefinite.  Thus, deletion is suggested since the recited diols of claim 3 without the “type” would be clear.
The recited “derivatives thereof” of claims 10, 13 and 14 would be indefinite since it is unclear as to what groups would fall within scope of the derivatives thereof.  Either deletion of the “derivatives thereof” or recitation of particular functional group/substituent without introducing new matter would be needed.

The recited “the functional coating film” of claims 17 and 18 would lack an antecedent basis in claim 1.
The recited solid particle B source and solid particle A source of claim 19 are not defined and thus claim 19 is indefinite.  Claim 30 depends from the indefinite claim 19 would be also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness .
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16-18 and 30 are rejected under 35 U.S.C. 103 as obvious over Liu et al (US 10,358,561) alone, or in view of Andersson et al (US 2006/0112855 A1).
Liu et al teach a hydrophobic article comprising a substrate (A), a nanoparticle layer (B) deposited on said layer and consisting of nanoparticle agglomerates having an average volume based size of at least 100 nanometers, a silicon-based binder resin contacting the nanoparticle layer and an outermost layer (C).  Liu et al teach silica nanoparticle agglomerates (claim 9) (i) Solid particle A and a fluorine containing compound as the outermost layer (claim 11).
the nanoparticle layer may also include non-agglomerated nanoparticles at col. 4, lines 44-53 which would meet the instant (ii) Solid particle B.
Liu et al teach that the nanoparticles before agglomeration have an average particle diameter of 10 to 2,500 nm meeting the instant claim 5.
Liu et al teach that the fluorine containing compound as the outermost layer includes perfluoropolyether silane, polyfluoropolyether and perfluoropolyether at a bottom portion of col. 8
Liu et al teach “pre-aggregated nanoparticle” (col. 12, line 6), “Aggregation/Functionalization of Nanoparticles with organosilane” (col. 16, lines 36-54) and “aggregated nanoparticles” (col. 19, lines 17 and 59-60) which would meet the recited aggregate of the Solid particle A regardless of the word (i.e.  agglomeration or aggregation) stated by Liu et al.  
Liu et al also teach that the organosilane would yield aggregated nanoparticles at col. 10, lines 58-62 and in Figs. 5A and 5B.  Liu et al further teach a method of forming the article at cols. 10 and 11 and various height, size and spacing of nanoparticles at col. 12, lines 4-20 which would make the instant claims 17 and 18 obvious and the instantly recited mean roughness (Ra) would not be necessarily directed to a surface of an outer layer.
Thus, the aggregated nanoparticles shown in the Figs. 5A and 5B would make the instant claims 17 and 18 obvious since Liu et al teach various height, size and spacing of nanoparticles aggregates.
Examples taught at col. 16 teach polyfluoropolyether (PFPE) silane which would be expected to yield the aggregated nanoparticles inherently.

Further, an invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985) (MPEP 2113).  Thus, the coated article taught by Liu et al would meet the claim 30 absent further limitations.
Liu et al teach various agglomerating agents such as amines, silanes and surfactants at col. 10, lines 43-62.
Andersson et al teach aggregated nanoparticles can be obtained by utilizing amines in [0027].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the aggregated/agglomerated nanoparticles with the non-aggregated/agglomerated nanoparticles in the coating composition for obtaining the hydrophobic article taught by Liu et al since Liu et al teach such option (see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples. MPEP 2123) or furthermore Andersson et al teach aggregated nanoparticles can be obtained by utilizing amines which is taught by Liu et al absent showing otherwise.
such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 1-18 and 30 are rejected under 35 U.S.C. 103 as obvious over Liu et al (US 10,358,561) in view of Sakhrani et al (US 8,124,207) and/or Varaprasad et al (US 2010/0027144 A1).  
The instant claims 9-15 further recite PFPE having two chains linked to opposite sides of Rpf over the polyfluoropolyether (PFPE) silane used in the examples of Liu et al.
Sakhrani et al teach various PFPE compounds yield reduced sliding frictional force (i.e. hydrophobic) in abstract and table 3 in which Fluorolink S10 and Fluorolink F10 are taught.  Varaprasad et al teach the Fluorolink F10 and Fluorolink S10 in [0053].
The Fluorolink F10 and Fluorolink S10 would fall within scope of the PFPE of the claims 9-14.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known commercial Fluorolink F10 and Fluorolink S10 taught by Sakhrani et al and Varaprasad et al in Liu et al as a fluorine-containing binder since the perfluoropolyether silane, polyfluoropolyether and 
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-14, 16-18 and 30 are rejected under 35 U.S.C. 103 as obvious over WO 2012/064646 in view of Andersson et al (US 2006/0112855 A1) and Liu et al (US 10,358,561).
WO teaches hydrophobic fluorinated coatings comprising a substrate, a primer layer of acid-sintered silica nanoparticles and a hydrophobic fluorinated layer in abstract.  WO teaches that the primer layer contains a plurality of acid-sintered silica nanoparticles arranged to a form a continuous three-dimensional porous network at page 1, lines 32-35.
WO teaches that at least some adjacent nanoparticles in the porous acid-sintered silica nanoparticles in the porous network tend to have bonds such as silica “necks” joining them together at page 8, lines 30-31.  WO teaches various commercial aqueous-based silica sols (i.e. colloidal) nanoparticles such as LUDOX and SNOW TEX at upper portion of page 11.
WO teaches the following method of making a coated article in claim 13.
(1) Provide a substrate,
 arranged to a form a continuous three-dimensional porous network,
(3) Attaching a hydrophobic fluorinated layer to the primer layer.
WO further teaches that the coated primer layer coating composition is dried at 20-150oC at bottom of pages 14 and 28.
WO does not specify whether silica continuous three-dimensional porous network is aggregated nanoparticles or not.
The instant specification teaches that the aggregates are formed by one dimensional to three dimensional bonding of the particles at page 9, lines 7-10.  Thus, the silica continuous three-dimensional porous network taught by WO would be aggregated nanoparticles inherently.
WO teaches utilization of bimodal distributions of particle sizes at page 10, lines 16-21 which would make the instantly recited Solid A and Solid B obvious and since the instant Solid B would encompass the aggregates as well absent further limitations. See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Further as to claims 6-8 and 16: When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
Further as to claims 9-15, WO teaches divalent fluorinated silanes at pages 16-23 which would encompass PFPE of the claims 9-15.
Further as to claims 17 and 18, WO teaches a coating utilizing similar compositions and method which would make the instant claims 17 and 18 obvious.
Andersson et al teach porous aggregates formed by aggregation of colloidal primary particles of silica in abstract and commercial LUDOX and SNOW TEX in [0022].
Liu et al teach “agglomeration” and “aggregation” interchangeably as discussed above.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the aggregated silica nanoparticles obtained by the bimodal distributions of particle sizes in WO and Andersson et al teach commercial LUDOX and SNOW TEX which is taught by WO and the instant specification which would be expected to yield aggregated silica nanoparticles and since the “agglomeration” and the “aggregation” are used interchangeably as taught by Liu et al absent showing otherwise.

Claims 1-18 and 30 are rejected under 35 U.S.C. 103 as obvious over WO 2012/064646 in view of Andersson et al (US 2006/0112855 A1) and Liu et al (US 10,358,561) in view of Sakhrani et al (US 8,124,207) and/or Varaprasad et al (US 2010/0027144 A1).  

Sakhrani et al teach various PFPE compounds yield reduced sliding frictional force (i.e. hydrophobic) in abstract and table 3 in which Fluorolink S10 and Fluorolink F10 are taught.  Varaprasad et al teach the Fluorolink F10 and Fluorolink S10 in [0053].
The Fluorolink F10 and Fluorolink S10 would fall within scope of the PFPE of the claims 9-14 as well.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known commercial Fluorolink F10 and Fluorolink S10 taught by Sakhrani et al and Varaprasad et al in WO, Andersson et al and Liu et al thereof since the divalent PFPE of WO would encompass such commercial Fluorolink F10 and Fluorolink S10 absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/June 1, 2021                                                   /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762